Citation Nr: 0008118	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-47 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963, with additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied service connection for 
PTSD.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has PTSD as a result 
of his transfer from duty aboard the submarine Thresher not 
long before it sank in 1963, drowning the entire crew 
including several of his close friends.

A claimant for service connection for a disorder incurred or 
aggravated during active service must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See Elkins v. 
West, 12 Vet. App 209, 213 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1966) (table), and Epps v. Gober, 126 F.3d 1464, 1468 (Fed 
Cir. 1997).  A PTSD claim is well grounded only where there 
is medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997); see also 38 C.F.R. 
§ 3.304(f) (1999); Gaines v. West, 11 Vet. App. 353, 357 
(1998).  The credibility of supporting evidence generally is 
presumed when determining whether a claim is well grounded.  
See Elkins, 12 Vet. App. at 219.

Service medical records provide no evidence that the veteran 
sought or received treatment for or was diagnosed with a 
mental disorder in service.  Reports of the separation 
examination and medical history are silent regarding a mental 
disorder.

The claims file includes several reports of private and VA 
mental examinations and evaluations pertinent to this appeal.  
A report of a May 1995 private psychiatric examination 
includes a provisional diagnosis of alcohol dependence in 
remission and some depression.  Reports of three private 
mental evaluations and a private hospital intake report from 
December 1995 variously diagnose major depressive disorder, 
alcohol abuse or dependence in early or partial remission, 
Crohns disease and chronic, bleeding gastrointestinal ulcers.  
One of these reports also lists poor concentration and 
memory, high anxiety, post-traumatic stress and depression as 
"temporary limitations" separate and apart from the 
diagnoses.  Reports of March 1996 VA psychological and PTSD 
examinations diagnose only major depressive disorder and 
alcohol dependence in apparent remission with organic, 
depressed mood disorder, respectively, as the veteran's only 
mental disorders.  The examiners expressly found that the 
veteran did not meet the criteria for a PTSD diagnosis.  A 
report of a November 1996 private neuropsychological 
evaluation notes that the veteran showed evidence of organic 
brain dysfunction.  A VA physician who conducted a VA PTSD 
examination in January 1997 diagnosed the same disorders as 
those found in March 1996 and also found that the veteran did 
not meet the requirements for a PTSD diagnosis.  There also 
are records documenting the veteran's private and VA 
treatment and hospitalization throughout the 1990's, none of 
which includes a diagnosis for PTSD.

The claims file also includes a substantial number of other 
postservice medical records dated from August 1991 to August 
1999, documenting VA and private evaluation, examination, 
treatment and hospitalization for various disorders.  
However, these records pertain to matters unrelated to those 
raised by the current appeal.

At his January 1999 RO hearing the veteran testified in some 
detail about the in-service incident to which he attributes 
his alleged PTSD.  He also complained about what he described 
as the poor quality of his VA examinations.  However, given 
the uniformity of diagnoses provided over several years by 
private and VA psychologists and psychiatrists the Board 
questions the credibility of this complaint.

The sole question presented is whether the December 1995 
private psychologist's opinion listing "post-traumatic 
stress" as a "temporary limitation" of other diagnosed 
disorders constitutes a current PTSD diagnosis.  The Board 
finds that it does not, both because it is not included as 
part of the explicitly identified diagnoses and because it 
fails to link the veteran's disorder to an in-service 
stressor event.  Beyond the appellant's own statements, there 
is no competent medical evidence that the veteran has PTSD.  
However, because he is a lay person with no medical training 
or expertise, his statements alone cannot constitute 
competent evidence of the required diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions).  
Therefore, inasmuch as the record is devoid of competent 
medical evidence of current PTSD, the veteran's claim for 
service connection for PTSD is implausible and must be denied 
as not well grounded.  The Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of positive and negative evidence to 
warrant a determination of the matter more favorable to the 
veteran.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

